Exhibit 10.7

 

TUBEMOGUL, INC.

February 27, 2014

 

Mr. Paul Joachim

81 Eldridge Avenue

Mill Valley, CA 94941

 

Dear Paul:

TubeMogul, Inc. (the “Company”) is pleased to confirm the terms of your
continuing employment with the Company described herein. This letter supersedes
and restates your previous offer letter with the Company.

1.  Position.  Your title will be Chief Financial Officer, and you will report
to the Company’s Chief Executive Officer.  This is a full-time position.  While
you render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company.  By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

2.  Salary.  The Company will pay you a salary at the rate of $275,000 per year
payable in accordance with the Company’s standard payroll schedule.  This salary
will be subject to adjustment pursuant to the Company’s employee compensation
policies in effect from time to time.

3.  Cash Incentive Compensation. Additionally you shall be eligible for $75,000
in additional cash compensation based upon the Company’s achievement of yearly
objectives, to be determined by the Chief Executive Officer. The cash incentive
shall be 75% based upon achieving financial objectives and 25% based upon
achieving non-financial objectives.  

4.  Business Expenses.  The Company will reimburse you for your necessary and
reasonable business expenses incurred in connection with your duties hereunder
upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies.

5.  Employee Benefits.  As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits in accordance
with the Company policy and applicable plan documents.  In addition, you will be
entitled to paid vacation in accordance with the Company’s vacation policy, as
in effect from time to time.

--------------------------------------------------------------------------------

 

6.  Change of Control.

You will vest in all of your unvested stock options, restricted stock units and
other equity awards granted to you by the Company if both of the following
occur: (a) the Company is subject to a Change of Control (b) you are subject to
an Involuntary Termination that occurs (i) within 90 days prior to that Change
of Control, or (ii) within 12 months after that Change of Control; and (c) you
execute (and do not revoke, if applicable) a full and complete general release
of all claims, such release language to be in substantially the form attached as
Attachment A hereto, which may be updated by the Company to conform to changes
in applicable law or regulations without your approval (the “Release”).  

7.  Severance Benefits.

(a)General.  If you are subject to an Involuntary Termination, then you will be
entitled to the benefits described in this Section 7(b) and (c) in addition to
any benefits described in Section 6, if applicable.  However, this Section 7
will not apply unless and until you (i) have returned all Company property in
your possession, (ii) have resigned as a member of the Boards of Directors of
the Company and all of its subsidiaries, to the extent applicable, and (iii)
have executed (and not revoked, if applicable) the Release.  

(b)Salary Continuation.  Subject to your satisfying the conditions in Section
7(a), if you are subject to an Involuntary Termination, then the Company will
continue to pay your base salary for a period of 3 months after your
Separation.  Your base salary will be paid based on the annual salary rate in
effect at the time of your Separation and in accordance with the Company’s
standard payroll procedures.  The salary continuation payments will commence
within 60 days after your Separation and, the first payment will include any
unpaid amounts accrued from the date of your Separation.  However, if the 60-day
period described in the preceding sentence spans two calendar years, then the
payments will in any event begin in the second calendar year.

(c)Lump-Sum Payment in Lieu of Health Benefit.  Subject to your satisfying the
conditions in Section 7(a), if you are subject to an Involuntary Termination,
the Company will pay you a lump-sum amount, net of applicable withholding taxes,
equal to the product of (A) six and (B) the monthly amount the Company was
paying on behalf of you and your eligible dependents, if any, with respect to
the Company’s health insurance plans in which you and your eligible dependents,
if any, were participants as of the day of your Separation.  Such payment will
be made within 60 days after your Separation; however, if such 60-day period
spans two calendar years, then the payment will be made in the second calendar
year.

 

--------------------------------------------------------------------------------

 

8.  Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause.  Any contrary representations that may have
been made to you are superseded by this letter agreement.  This is the full and
complete agreement between you and the Company on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).  

9.  Tax Matters.

(a)Withholding.  All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b)Section 409A.  For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment under Section
7(b) is hereby designated as a separate payment.  If the Company determines that
you are a “specified employee” under Section 409A(a)(2)(B)(i) of the Code at the
time of your Separation, then (i) the salary continuation payments under Section
7(b), to the extent that they are subject to Section 409A of the Code, will
commence on the first business day following (A) expiration of the six-month
period measured from your Separation or (B) the date of your death and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum when the salary continuation payments commence.

(c)Tax Advice.  You are encouraged to obtain your own tax advice regarding your
compensation from the Company.  You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.  

10.  Interpretation, Amendment and Enforcement.  This letter agreement
supersedes and replaces any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company and
constitutes the complete agreement between you and the Company regarding the
subject matter set forth herein.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law.  You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in San Francisco County in connection with any Dispute or
any claim related to any Dispute.

 

--------------------------------------------------------------------------------

 

11.  Definitions.  The following terms have the meaning set forth below wherever
they are used in this letter agreement:

“Cause” means (i) your willful refusal to implement or follow a lawful policy or
directive of the Board, or your failure to otherwise perform the duties of your
position in a reasonably satisfactory manner, which breach, if curable, is not
cured within thirty (30) days after written notice to you from the Company; (ii)
your commission of any act of fraud, embezzlement, dishonesty or any other
willful misconduct that has caused or is reasonably expected to result in injury
to the Company; (iii) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; or (iv) your material breach of this Agreement or any other written
agreement with the Company (provided that should the Company contend that you
have materially breached this Agreement or such other agreement it will first
provide you written notice and a thirty (30) day period to cure the alleged
breach).

“Change of Control” means

(i)a sale, transfer or disposition of all or substantially all of the Company’s
assets other than to (A) a corporation or other entity of which at least a
majority of its combined voting power is owned directly or indirectly by the
Company, (B) a corporation or other entity owned directly or indirectly by the
holders of capital stock of the Company in substantially the same proportions as
their ownership of Common Stock, or (C) an Excluded Entity (as defined in
subsection (ii) below); or

(ii)any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction with or into another corporation, entity or person in which the
holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding in the continuing entity or by
their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction (such corporation, entity or person, an “Excluded
Entity”).

Notwithstanding anything stated herein, a transaction shall not constitute a
“Change of Control” if its sole purpose is to change the state of the Company’s
incorporation, or to create a holding company that will be owned in
substantially the same proportions by the persons who hold the Company’s
securities immediately before such transaction.  For clarity, the term “Change
of Control” as defined herein shall not include stock sale transactions whether
by the Company or by the holders of capital stock.

“Disability” means “disability” within the meaning of Section 22(e)(3) of the
Code.

“Involuntary Termination” means either (a) your Termination Without Cause or (b)
your Resignation for Good Reason.

 

--------------------------------------------------------------------------------

 

“Resignation for Good Reason” means a Separation from the Company as a result of
your resignation within 60 days after one of the following conditions has come
into existence without your consent:

(i)A reduction in your base salary by more than 20% (other than as part of an
across-the-board, proportional compensation reduction applicable to all
executive officers);

(ii)A material diminution of your authority, title, duties or responsibilities,
provided that a mere change in title alone in connection with a Change of
Control shall not constitute a material diminution of your authority, duties or
responsibilities; or

(iii)A relocation of your principal workplace by more than 50 miles, where such
relocation increases your one-way commute.

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition or event within 60 days after
the condition or event comes into existence or occurs, the Company fails to
remedy the condition or event within 30 days after receiving your written
notice, and you resign within 180 days after the initial occurrence of such
condition or event.

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

“Termination Without Cause” means a Separation from the Company as a result of a
termination of your employment by the Company without Cause other than for death
or Disability, provided you are willing and able to continue performing services
within the meaning of Treasury Regulation 1.409A-1(n)(1).

You may indicate your agreement with these terms by signing and dating this
letter agreement in the space provided below.

 

Very truly yours,

 

TubeMogul, Inc.

 

/s/ Brett Wilson

By:

Brett Wilson

 

 

Title:  

CEO

 

I have read and accept this employment offer:

 

/s/ Paul Joachim

Signature of Paul Joachim

 

Dated:  

2/28/2014

 

 

 

 

--------------------------------------------------------------------------------

ATTACHMENT A

RELEASE OF CLAIMS

You agree that your employment from TubeMogul, Inc. (the “Company”) will be
terminated on [DATE].  If you comply with the conditions for eligibility
described in Section 7 of the offer letter by and between you and the Company,
dated [DATE] (the “Offer Letter”), including that you (i) return all Company
property in your possession, (ii) resign as a member of the Boards of Directors
of the Company and all of its subsidiaries, to the extent applicable, and (iii)
sign and do not revoke this Release of Claims (the “Agreement”), the Company
will provide you with the benefits described in [Section 7(b) and (c)] of the
Offer Letter (collectively, the “Severance Benefits”).  Such Severance Benefits
will be paid to you in accordance with the terms of your Offer Letter, provided
that in no event will you be paid any Severance Benefits prior to the Effective
Date (defined below).

In consideration for receiving the Severance Benefits , you waive and release
any and all claims and causes of action, whether or not now known, against the
Company or its predecessors, successors, or past or present subsidiaries,
officers, directors, agents, employees and assigns, with respect to any matter
arising from the beginning of the world up to the Separation Date, including,
without limitation, any matter arising out of or connected with your employment
with the Company or the termination of that employment, including without
limitation, claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract, breach of the covenant of good faith and fair
dealing, any claims of discrimination or harassment based on sex, age, race,
national origin, disability or on any other basis, under Title VII of the Civil
Rights Act of 1964, as amended, the California Fair Employment and Housing Act,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, and all other laws and regulations relating to employment.

You expressly waive and release any and all rights and benefits under Section
1542 of the Civil Code of the State of California (or any analogous law of any
other state), which reads as follows:  “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which, if known by him or her, must have
materially affected his settlement with the debtor.”

You and the Company do not intend tothat you will release claims that you may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code Section 2802 or other applicable law. This
release does not extend to any claim for Severance Benefits or the breach of
this Agreement.  Nothing in this release waives your rights to indemnification
or any payments under any fiduciary insurance policy, if any, provided by any
act or agreement of the TubeMogul, Inc., state or federal law or policy of
insurance.

--------------------------------------------------------------------------------

You acknowledge that you have 21 days to consider this Agreement from (but may
sign it at any time beforehand if you so desire), and that you can consult an
attorney in doing so.  You also acknowledge that you can revoke this Agreement
within 7 days of signing it by sending a certified letter to that effect to
[INSERT NAME AND ADDRESS].  You understand and agree that this Agreement shall
not become effective or enforceable until the 8th day following the date you
sign this Agreement, provided you have not revoked the agreement in accordance
with this paragraph (such 8th day, the “Effective Date”) and no payments or
benefits will be provided prior to the Effective Date.

To accept this Agreement, please sign below and return this letter to [INSERT
NAME AND ADDRESS] on or before [INSERT DATE THAT IS 21 or 45 DAYS AFTER RECEIPT,
AS APPLICABLE].

 

UNDERSTOOD AND AGREED:

 

Dated:

 

 

 

 

 

 

[EMPLOYEE NAME]

 

 